Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/14/2021 and 02/02/2021 has been entered. 
	Claims 6 and 11-20 are cancelled. 
Pending claims 1-5, 7-10, and 21-31 are addressed below. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-5, 7-10, 21-31 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
about" in claims 1, 3, 8, 22 is a relative term which renders the claim indefinite.  The term "about" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  There is no description of what range of margin is encompassed by this claim language, therefore the scope of claim is unclear and indefinite.
Any claims not specifically mentioned above are indefinite due to their dependencies.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 8, 9, and 10, 21, 23, 24, 26-31 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chattaway (US 2019/0308043) in view of Hillebrecht (US 2011/0001087) and Flood (US 2018/0250541). Non-patent document, mineral datasheet, labeled “Sepiolite” has been provided as evidence showing sepiolite is a fibrous clay. 
Regarding claim 1, Chattaway teaches an apparatus (10; see fig. 1) comprising:
a vessel (14; paragraph 9);
a fire-suppression composition (12+nitrogen gas; par. 12) disposed within the vessel (14), wherein the fire-suppression composition comprises a propellant gas (nitrogen; par. 12); and

Chattaway also teaches the fire suppression composition comprises a clay mineral, vermiculite (par. 8), wherein the clay mineral, vermiculite, can have d50 particle size between 10 microns and 600 microns (par. 8: “the D50 diameter (median diameter) is less than 35 microns”), wherein the mineral enables flowability of the composition. 
a) Chattaway does not teach the mineral/vermiculite is a fibrous clay mineral, wherein the fibrous clay mineral comprises sepiolite, and wherein the sepiolite enable flowability of the fire-suppression composition through the valve. 
However, Hillebrecht teaches superabsorbent materials that is said to be usable in fire protection (par. 2), which can include a mix of different clay minerals (par. 50), specifically a mixture of palygorskite and sepiolite, or also bentonite (par. 52, 57). 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified  to incorporate the teachings of Hillebrecht to substitute the clay mineral, vermiculite, with sepiolite, or to add the fibrous clay mineral, sepiolite, into the fire suppression composition, and the sepiolite enable flowability of the composition through the valve, since Hillebrecht It is noted that since the combination of reference render obviousness to include sepiolite in the composition, the sepiolite meets the claimed limitation ‘enable flowability of the fire-suppression composition’, see MPEP 2114 sections I-II. 
b) Chattaway does not teach the propellant gas being at a pressure ranging from about 1000 kPa to about 6000 kPa. But, Chattaway does indicate that the vessel can be pressurized with nitrogen (par. 12).
However, Flood teaches a fire suppression apparatus in the same field of endeavor and also teaches a pressure of 175 psi (1200+ kPa) of nitrogen or pressure of 800 psi (5515 kPa) carbon dioxide for delivery of dry fire extinguishing agent (par. 24) . 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Chattaway to incorporate the teachings of Flood to provide the propellant gas being at a pressure ranging from about 1000 kPa to about 6000 kPa, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233. Additionally, the amount of the pressure provides a certain propelling force and discharge, which can 

Regarding claim 2, the modified Chattaway teaches the apparatus of claim 1, Hillebrecht teaches the clay mineral further comprises palygorskite (par. 52, 57 in Hillebrecht).

Regarding claim 3, the modified Chattaway teaches the apparatus of claim 1, but Chattaway fails to teach the clay mineral having a d50 particle size ranging from about 100 microns to about 500 microns.
However, Hillebrecht teaches materials that utilize clay minerals that is typically in the range of 0.001 μm to 500 μm (par. 58) but also specify a range of particle size for the overall mix to be between 20 μm and 500 μm since particle smaller than 20 μm may form airborne dust and pose a respiratory hazard (par. 68). 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Chattaway to incorporate the teachings of Hillebrecht to utilize the clay mineral having a d50 particle size ranging from about 100 microns to about 500 microns. Doing so would avoid airborne dust and prevent respiratory hazard as taught by Hillebrecht in paragraph 68. Additionally, it is noted that applicant places no criticality on the range claimed, indicating that “The fibrous clay minerals may have a d50 particle distribution in a range of from about 10 microns to about 600 microns” (Specification, paragraph 16).



Regarding claim 5, the modified Chattaway teaches the apparatus of claim 1, wherein Hillebrecht teaches composition further comprises bentonite (par. 51, 55; par. 57 indicates that more than two listed powders can be used). 

Regarding claim 8, the modified Chattaway teaches the apparatus of claim 1, wherein Chattaway teaches the propellant gas can be nitrogen (par. 12). The references do not explicitly teach sepiolite having a d50 particle size ranging from about 200 microns to about 400 microns.
However, Hillebrecht teaches superabsorbent materials that utilize clay minerals that is typically in the range of 0.001 μm to 500 μm (par. 58) but also specify a range of particle size for the overall mix to be greater 20 μm since particle smaller than 20 μm may form airborne dust and pose a respiratory hazard (par. 68). 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Chattaway to incorporate the teachings of Hillebrecht to utilize the sepiolite having a d50 particle size ranging from about 200 microns to about 400 microns. Doing so would avoid airborne dust and prevent respiratory hazard as taught by Hillebrecht in paragraph 68. 

Regarding claim 9, the modified Chattaway teaches the apparatus of claim 1, wherein Chattaway teaches the fire-suppression composition further comprises a flow sodium bicarbonate, potassium bicarbonate, magnesium trisilicate, talc, sodium aluminosilicate, potassium aluminosilicate, calcium aluminosilicate, aluminum silicate, polydimethylsiloxane, and combinations thereof (Chattaway, par. 9: sodium bicarbonate, potassium bicarbonate).

Regarding claim 10, a modified Chattaway teaches the apparatus of claim 1, wherein Chattaway teaches the fire-suppression composition further comprises a dry powder fire suppressant additive (Potassium Bicarbonate; par. 9) selected from the group consisting of alkali metal bicarbonate, potassium chloride, ammonium phosphate, calcium phosphate, an addition product of urea with an alkali metal bicarbonate, a silicone, mica, and combinations thereof.

Regarding claim 21, the modified Chattaway teaches the apparatus of claim 1, Hillebrecht teaches the clay mineral further comprises palygorskite (par. 52), and attapulgite (par. 56, 57).

Regarding claim 23, the modified Chattaway teaches the apparatus of claim 1, wherein the sepiolite is flowable up to 500 grams (since the references made obvious to include sepiolite, via the teaching of Hillebrecht, the same material must have the same flowability as recited).



Regarding claim 26, the modified Chattaway teaches the apparatus of claim 1, except for the propellant gas being present at a pressure of about 2000 kPa to about 4000 kPa. However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have a pressure of about 2000 kPa to about 4000 kPa, since the claimed values are merely an optimum or workable range. It has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233. Additionally, the amount of the pressure provides a certain propelling force and discharge, which can improve distance and coverage of the targeted discharge. Therefore, the amount of pressure used is a result-effective variable.  

Regarding claim 27, the modified Chattaway teaches the apparatus of claim 1, wherein Hillebrecht teaches the fire-suppression composition comprises less than about 10 wt.% water based on a total weight of the fire-suppression composition (par. 59: “residual moisture content”; par. 2: ““dry” usually meaning less than 5 wt.-% water content (also called “moisture content””).



Regarding claim 29, the modified Chattaway teaches the apparatus of claim 5, wherein Hillebrecht teaches the bentonite is selected from the group consisting of sodium bentonite, calcium bentonite, montmorillonite, and combinations thereof (par. 51: sodium bentonite, calcium bentonite, montmorillonite).

Regarding claim 30, the modified Chattaway teaches the apparatus of claim 5, wherein Hillebrecht teaches the bentonite is comprised of untreated sodium bentonite clay, untreated Wyoming sodium bentonite clay, or combinations thereof (par. 55).

Regarding claim 31, the modified Chattaway teaches the apparatus of claim 5, wherein Hillebrecht teaches the fire-suppression composition comprising inorganic powder, or bentonite in an amount of about 1% to about 20% by weight of the fire-suppression composition (par. 59: at least 0.1 wt.-% and typically not more than 20 wt.-%).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Chattaway to incorporate the teachings of Hillebrecht to include Bentonite in the range of about 1-In re Aller, 105 USPQ 233. Hillebrecht teaches the inorganic powder, bentonite clay minerals, are used for their ability to absorb water (par. 50). Therefore, the amount of bentonite used in the composition is a result-effective variable.

Claims 7, 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chattaway, Hillebrecht and Flood, further in view of Shalev (US 2013/0264509).
Regarding claim 7, a modified Chattaway teaches the apparatus of claim 1, but fails to teach the fire-suppression composition further comprises aluminum hydroxide.
However, Shalev teaches a fire extinguishing gel formulation (par. 92) that may include an inorganic alkaline compound (aluminum hydroxide) as a long-term flame retardant agent (par. 42) for fighting forest fire. 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Chattaway to incorporate the teachings of Shalev to provide the fire-suppression composition further comprises aluminum hydroxide. Doing so would allow the composition to continue providing long-term firefighting and anti-smoldering properties even after the water content has evaporated, as taught by Shalev in paragraph 115. 

Regarding claim 25, a modified Chattaway teaches the apparatus of claim 7. Chattaway does not teach the following, but Shalev teaches the fire-fighting composition 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Chattaway to incorporate the teachings of Shalev to include aluminum hydroxide in the range of about 5%-50% by total weight of the fire-suppression composition, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.

Claim 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chattaway, Hillebrecht and Flood, further in view of Marx (US 5132030). 
Regarding claim 22, a modified Chattaway teaches the apparatus of claim 21, but fails to teach the fibrous clay mineral is present in an amount of about 50% to about 99.99 % by weight based on a total weight of the fire-suppression composition.
However, Marx teaches a fire suppression composition that can include up to 100% of clay mineral mixture (col. 2, lines 55-65). 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Chattaway to incorporate the teachings of Marx to provide the fibrous clay mineral is present in an amount of about 50% to about 99.99 % by weight based on a total weight of the fire-suppression composition, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended In re Leshin, 125 USPQ 416. Additionally, it is noted that applicant places no criticality on the range claimed, indicating in Par. 15: “The fibrous clay minerals may be included in the fire-suppression composition at any point within the stated ranges”.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-5, 7-10, 21-31 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUONGMINH NGUYEN PHAM whose telephone number is (571)270-0158.  The examiner can normally be reached on 8AM - 4PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arthur Hall can be reached on 570-270-1814.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/TUONGMINH N PHAM/Primary Examiner, Art Unit 3752